Exhibit 10.13
 
SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT made effective as of the 28th day of October,
2011,


BETWEEN:


ANGELO SCOLA, Businessperson, of 10 Yosemite Valley Road, Watch Hill, Rhode
Island, 02891229


(“Angelo”)


AND:


 
PIONEER EXPLORATION INC., a company incorporated under the laws of the State of
Nevada and having its executive office at 750 West Pender Street, Suite #202,
Vancouver, British Columbia, V6C 2T7



(the “Company”)


WHEREAS:


A.           Angelo is the registered and beneficial owner of all of the issued
and outstanding shares of IBA Green Inc. (the “Purchased Shares”);


B.           Angelo wishes to sell, and the Company wishes to purchase from
Angelo, all of the Purchased Shares on the terms and conditions herein set
forth;




NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are hereby acknowledged, the parties covenant
and agree as follows:


INTERPRETATION


1.  
In and for the purpose of this agreement:



a.  
“Assets” means the assets set out in the attached Schedule 1.a., including all
of the Equipment, structures, erections, appurtenances, leasehold improvements,
machinery, rolling stock and other tangible properties of IBA Green, but
excluding the Excluded Assets;



b.  
“Bank Account” means any bank account of any kind and nature registered in the
name of IBA Green, solely or jointly, including, without limitation, any saving
account, chequeing account, or trading account (collectively, referred to as
“Bank Accounts” and, individually, as a “Bank Account”);



c.  
“Business” means the current business in whole or in part of IBA Green, together
with any new business developed by IBA Green or the Company and their affiliates
during the Restrictive Period, which will be limited to the business of
providing technology or services in the industry of disposal and conversion of
waste products, including incinerated ash;

 
 
 
Exhibit 10.13 - Page - 1

--------------------------------------------------------------------------------

 

 
d.  
“Business Day” means a day that is not a Saturday or Sunday and is not a
statutory holiday in British Columbia;



e.  
“Claim” means any claim, action or cause of action, proceeding, assessment,
loss, judgment, amount paid in settlement of actions or claims, liability
(whether accrued, actual, contingent or otherwise), costs, deficiency, damage,
expense (including, but not limited to, legal fees and disbursements on a
solicitor and own client basis) and demand whatsoever (including any liabilities
arising from the termination of any employee, or liabilities, claims and demands
for income, sales, excise or other taxes) in connection with any litigation,
investigation, hearing or other proceeding of any kind and nature (collectively,
referred to as “Claims” and, individually, as a “Claim”);



f.  
“Closing” means the completion of the sale and purchase of the Purchased Assets
pursuant to and in accordance with all of the terms and conditions of this
agreement;



g.  
“Closing Date” means October 28, 2011, which will be the effective date of this
transaction or such later date as the parties may agree to in writing;



h.  
“Competition” means:



i.  
engaging in the Business within the Territory;



ii.  
assisting any Person, whether in a financial, managerial, employment, advisory
or other capacity or as a shareholder, member or owner, or by providing
information to such Person, in the engaging, remaining or otherwise improving
its competitive position in a business identical or substantially similar to the
Business within the Territory; or



iii.  
owning any interest in or organizing a corporation, partnership, or other
business or organization that engages in a business identical or substantially
similar to the Business within the Territory; provided that nothing in this
definition of Competition will preclude Angelo from holding no more than 5% of
the outstanding shares of any reporting corporation listed on an exchange or
traded in an over-the-counter market, which may be so engaged in a business
identical or substantially similar to the Business;



i.  
“Employees” means the employees of IBA Green, as listed in Schedule 3.z.;



j.  
“Equipment” means and includes all of the Company’s present and future acquired
equipment in which IBA Green has any interest, including, but not limited to,
the equipment listed in Schedule 1.a., wherever located, and any documents of
title representing any of the foregoing;

 
 
 
Exhibit 10.13 - Page - 2

--------------------------------------------------------------------------------

 
 

 
k.  
“Excluded Assets” mean the Assets excluded from the Business pursuant to the
terms of this agreement as listed in the attached Schedule 1.j.



l.  
“Excluded Prepaids” means the Prepaids that IBA Green will no longer receive a
benefit from or for after the Closing Date (collectively, referred to as
“Excluded Prepaids” and, individually, as an “Excluded Prepaid”), as listed in
Schedule 3.o;



m.  
“Financial Statements” mean the financial statements of IBA Green with respect
to the operation of the Business for the periods ended August 31, 2011 as set
out in the attached Schedule 3.l.



n.  
“Governmental Authority” means any court or governmental authority of Canada or
of any Province of Canada, any political subdivision thereof, including, without
limitation, any municipality or local or regional authority and any governmental
department, commission, bureau, board or administrative agency;



o.  
“IBA Green” means IBA Green Inc., a company incorporated under the laws of the
State of Delaware;



p.  
“Material Contracts” will have the meaning ascribed to it in Section 3.hh;



q.  
“Person” means an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative;



r.  
“Prepaid” means any payment in advance by IBA Green to suppliers for Inventory
or products not yet delivered or for services not yet rendered (collectively,
referred to as “Prepaids” and, individually, as an “Prepaid”);



s.  
“Prohibited Contacts” means the solicitation of Business by Angelo, either
individually or on behalf of any Person, from any client of IBA Green, which has
during the period of Angelo’s ownership of IBA Green paid for services and
products from IBA Green in an amount of at least $200;



t.  
“Purchase Price” means the price to be paid for the Purchased Shares, as set out
in Section 7;



u.  
“Restrictive Period” means the period from the Closing Date until five years
after Angelo ceases to be an executive officer of both the Company and IBA
Green;



v.  
“Tax Act” means the Income Tax Act (Canada);



w.  
“Territory” means the geographic areas within which IBA Green conducts the
Business, and which presently includes, but is not limited to, all States of the
United States; and



x.  
“to the best of Angelo’s knowledge” means the actual knowledge of matters in
respect of which Angelo’s representation or warranty is being rendered and is
intended to indicate that during the course of giving his representation or
warranty, no information has come to Angelo’s attention that would give Angelo
actual knowledge of the existence or absence of such facts or cause Angelo to
believe that such facts exist or are absent.

 
 
 
Exhibit 10.13 - Page - 3

--------------------------------------------------------------------------------

 
 

 
2.  
Schedules:  The following are the schedules to this agreement, which are
incorporated into and form part of this agreement:

 
 

 Schedule “1.a”   -  Assets  Schedule “1.j”    -  Excluded Assets  Schedule
“3.l”   -  Financial Statements  Schedule “3.m”     -  Liabilities  Schedule
“3.o”   -  Prepaids and Excluded Prepaids  Schedule “3.r”    -  Leases  Schedule
“3.s”      -  Intellectual Property Rights  Schedule “3.t”    -  Insurance
 Schedule “3.u”    -  Bank Accounts and Powers of Attorney  Schedule “3.v”    -
 Litigation  Schedule “3.bb”         -  Licenses and Permits  Schedule
“3.hh”      -  Material Contracts

 

 
REPRESENTATIONS AND WARRANTIES


3.  
Angelo’s Representations and Warranties.  Angelo represents and warrants to the
Company as follows and acknowledge that the Company is relying upon such
representations and warranties in connection with the purchase by the Company of
the Purchased Shares and that the Company would not have entered into this
agreement without such representations and warranties:



a.  
Due Incorporation.  IBA Green is duly incorporated and organized, validly exists
and is in good standing under the laws of Delaware, is not a reporting company,
and has all necessary corporate power and authority to own, lease and operate
its Assets and to conduct the Business as and in the places where such Assets
are now owned, leased or operated or such Business is now conducted.



b.  
Jurisdiction. IBA Green has an address in the State of California at 2700
Newport Boulevard, Suite 190, Newport Beach, California, 92663 and operates the
Business from that jurisdiction only.



c.  
Due Authorization.  Angelo has due and sufficient right and authority to enter
into and deliver this agreement on the terms and conditions set forth in this
agreement and to do all such acts and things as may be necessary to give effect
to the transactions contemplated hereby, including to transfer the legal and
beneficial title and ownership of the Purchased Shares to the Company.  The
execution, delivery and performance of this agreement by Angelo does not require
any action or consent of, any registration with, or notification to, any
Governmental Authority, or any action or consent under any laws to which Angelo
is subject.  No approvals or consents are required to be obtained from any
Person pursuant to any contracts, agreements, indentures, instruments or
commitments to which Angelo is a party or by which he is bound.

 
 
 
Exhibit 10.13 - Page - 4

--------------------------------------------------------------------------------

 
 

 
d.  
Enforceability of Obligations.  This agreement constitutes a legal, valid and
binding obligation of Angelo enforceable against him in accordance with its
terms.



e.  
Absence of Conflicting Agreements.  The execution and delivery of this
agreement, the consummation of the transactions contemplated herein, the
performance by Angelo of his obligations hereunder and the compliance by Angelo
with this agreement does not:



i.  
violate, contravene or breach, or constitute a default under the constating
documents of IBA Green;



ii.  
violate, contravene or breach, or constitute a default under any contract,
agreement, indenture, instrument, or commitment to which Angelo may be a party,
or the Purchased Shares may be subject, or by which he is bound or affected;



iii.  
result in a creation of, or require the creation of, any lien upon any of (a)
the Purchased Shares or (b) the Assets or Business of IBA Green;



iv.  
give to any Person the right (a) to terminate, cancel, modify, amend, vary or
renegotiate a written contract, agreement, indenture, instrument or commitment
to which IBA Green may be a party to, or its Assets may be subject, or by which
IBA Green or its Assets are bound or affected, or (b) to accelerate or forfeit
any term of payment, or (c) to the best of the Angelo’s knowledge, to cause the
IBA Green to lose in whole or in part any benefits that would otherwise accrue
to it; or



v.  
violate, contravene or breach any laws.



f.  
Directors and Officers.  Angelo is the sole director and officer of IBA Green.



g.  
Authorized and Issued Capital.  The authorized and issued capital of IBA Green
consists of the following shares:



Class
Authorized
Issued & Outstanding
Common Stock
5,000,000
5,000,000



 
The Purchased Shares represent all of the issued and outstanding shares in the
capital of IBA Green.



h.  
Title to Purchased Shares.  Angelo is the beneficial owner and holder of record
of, and has a good and valid title to, the Purchased Shares as set forth below,
free and clear of all liens, claims, charges and encumbrances, and at Closing
will transfer to the Company a good and valid title to the Purchased Shares,
free and clear of all liens, claims, charges and encumbrances:



Name
 
Class
Number
Angelo
Common Stock
5,000,000



 
The share certificate representing the Purchased Shares is genuine, valid and
subsisting and has not been altered and Angelo does not know of any acts or
circumstances that may impair the validity of such share certificate.

 
 
 
Exhibit 10.13 - Page - 5

--------------------------------------------------------------------------------

 
 

 
i.  
No Options.  There is no:



i.  
outstanding security of IBA Green convertible or exchangeable into any share or
shares in the capital of IBA Green;



ii.  
outstanding subscription, option, warrant, call, commitment or agreement
obligating IBA Green to issue any share or shares of its capital or any security
or any class or kind, as the case may be, or which in any way relate to the
authorized or issued capital of IBA Green;



iii.  
agreement (other than this agreement) that grants to any Person the right to
purchase or otherwise acquire any share or shares issued and outstanding in the
capital of IBA Green; and



iv.  
voting trust or voting agreement or pooling agreement or proxy with respect to
any of the Purchased Shares.



j.  
Proceedings pertaining to Purchased Shares.  There are no actions, suits,
claims, trials, demands, investigations, arbitrations or other proceedings
(whether or not purportedly on behalf of Angelo or IBA Green) pending, or to the
best of Angelo’s knowledge, threatened with respect to or in any manner
affecting the Purchased Shares.



k.  
Corporate Records.  The respective minute book of IBA Green is complete and
accurate and contains copies of all resolutions passed by its shareholders and
directors and all proceedings of its shareholders and directors since the date
of its incorporation, of which all resolutions have been duly passed.  The share
certificates, register of shareholders, and registers of directors of IBA Green
are complete.  The financial books and records of IBA Green have been maintained
in accordance with sound business practices, and fairly, accurately and
completely present and disclose in accordance with generally accepted accounting
principles applied on any basis consistent with prior periods and throughout the
periods involved (i) the financial position of IBA Green and (ii) all
transactions of IBA Green.  All material transactions have been promptly and
properly recorded or filed in or with its books and records.



l.  
Financial Statements.  The Financial Statements, attached as Schedule 3.l.,
fairly, accurately and completely present and disclose in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods and throughout the periods involved (i) the Assets, liabilities
and obligations (whether accrued, contingent or absolute), income, losses,
retained earnings, reserves and financial position of IBA Green, (ii) the
results of operations of IBA Green, and the source and use of its funds, and
(iii) the changes in the financial position of IBA Green, all as at the dates
and for the periods specified in the Financial Statements.



The information provided in the Financial Statements is true, correct, and
complete, and fully discloses all material financial transactions as at the
dates and for the periods specified in the Financial Statements.
 
 
 
Exhibit 10.13 - Page - 6

--------------------------------------------------------------------------------

 
 


m.  
Liabilities.  Except for the liabilities listed in Schedule 3.m., there are no
liabilities, contingent or otherwise, of IBA Green, and IBA Green has not
guaranteed, or agreed to guarantee, any debt, liability or other obligation of
any Person.  There are no liabilities of any other party capable of creating a
lien or charge on any of the assets of IBA Green except for those liabilities or
obligations of IBA Green that are disclosed elsewhere in this agreement.  Except
for the indebtedness listed in Schedule 3.m., IBA Green is not indebted to
Angelo or any affiliate, director or officer of IBA Green nor any Person
affiliated with Angelo, including, without limitation, for any shareholder loan
or accrued wages.



n.  
Accounts Receivable.  To the best of Angelo’s knowledge none of the accounts
receivable of IBA Green as of the Closing Date have been paid in part or in full
by the clients and none of the clients have disputed any of those accounts
receivable.



o.  
Prepaids.  The Prepaids listed in Schedule 3.o. represent all of the Prepaids
and the Excluded Prepaids as of the Closing Date, and to the best of Angelo’s
knowledge IBA Green has been credited for the full amount of each Prepaid and
IBA Green does not have to satisfy any further conditions to receive the full
benefit of each Prepaid, with the exception of the Excluded Prepaids, which IBA
Green will not receive any further benefit from the Excluded Prepaids after the
Closing Date and for which IBA Green will not have to make any further payment
for.



p.  
Ownership of Assets.  With respect to the ownership of the Assets:



i.  
IBA Green has good and marketable title to the Assets;

ii.  
there are no liens or encumbrances registered or pending to be registered
against any Asset;

iii.  
neither Angelo nor any third party has any beneficial interest in any Asset;

iv.  
neither Angelo nor any third party own any Asset used in the Business;

v.  
all Assets are used in the Business; and

vi.  
no other Assets are necessary to operate the Business.



q.  
Conditions and Sufficiency of Assets.  All of the Assets are (i) seized in good
operating condition and repair, ordinary wear and tear excepted, (ii) not in
need of maintenance or repairs (except for ordinary or routine maintenance or
repairs that are not material in nature or costs), and (iii) adequate and
sufficient for the continuing conduct of the Business of IBA Green as now
conducted.



r.  
Leases.  Schedule 3.r. lists all leases to which IBA Green is a party to or its
Assets are subject.  All such leases are in good standing and in full force and
effect without amendment thereto, and IBA Green is entitled to all benefits
under such leases.



s.  
Intellectual Property Rights.  Schedule 3.s. describes (i) all registered
patents, trademarks, industrial designs, trade name, service names and
copyrights used by IBA Green and (ii) all pending applications for intellectual
property rights used by IBA Green in connection with the Business, none of which
have been opposed or held unenforceable.  Each of the aforesaid intellectual
property rights is valid, subsisting and enforceable and each such intellectual
property right is duly recorded in the name of IBA Green, and IBA Green is the
absolute owner and has the sole and exclusive right to hold and use the said
intellectual property right without the making of any payment to others or the
obligation to grant rights to others in exchange, except as set out therein.

 
 
 
Exhibit 10.13 - Page - 7

--------------------------------------------------------------------------------

 

 
 
To the best of Angelo’s knowledge, the operations of IBA Green does not infringe
in any respect upon the intellectual property rights of any Person and no Person
has claimed or threatened to claim the right to use any intellectual property
rights set forth in Schedule 3.s. (annexed here) or to deny the right of IBA
Green to use the same.  There are no registered patents, trademarks, industrial
design, tradenames, service names or copyrights other than those set forth in
Schedule 3.s. which are owned or used by IBA Green or required to be used in the
business, and the only Persons who have any right to use any of the aforesaid
intellectual property rights are set forth in Schedule 3.s.  IBA Green does not
conduct nor has it conducted its business under any name other than its
corporate name.



 
To the best of Angelo’s knowledge, IBA Green does not use intellectual property
rights of any Person, including, without limitation, any shareholder, director,
officer or employee of IBA Green without such Person’s written permission.



 
To the best of Angelo’s knowledge, none of the products or services
manufactured, marketed or sold by IBA Green requires or uses intellectual
property rights not owned by, or licensed to IBA Green.



 
No proceeding for infringement of the intellectual property rights of any Person
is pending, or, to the best of Angelo’s knowledge, threatened against IBA Green.



 
All intellectual property owned or used by IBA Green is unencumbered and no
fact, condition or circumstance exists which, after notice or lapse of time or
both, would constitute a default or breach of any agreement or license with
respect to any intellectual property.



t.  
Insurance.  IBA Green maintains insurance with responsible and reputable
insurers in such amounts and covering such risks as are generally maintained by
like businesses including, without limitation, such insurance as is required by
the laws.



 
Schedule 3.t. sets forth all policies of such insurance currently maintained by
or for IBA Green, together with a complete list of all pending claims under any
such policies.  The coverage under each such policy is in full force and effect
and IBA Green is in good standing under such policies, and all premiums due for
the period of coverage of such policies has been paid in full.  IBA Green has
not received from any insurer any notice of cancellation or non-renewal or any
notice relating to any defect in any of the properties of IBA Green, or any
breach of contract, policy or policy application in connection with any
properties of IBA Green.

 
 
 
Exhibit 10.13 - Page - 8

--------------------------------------------------------------------------------

 
 

 
 
IBA Green has not received notice of, and Angelo has no knowledge of, any fact,
condition or circumstance which might reasonably form the basis of any claim
against IBA Green which (i) is not fully covered by insurance (subject to
deductibles) maintained by or for IBA Green, or (ii) would result in any
increase in insurance premiums payable by IBA Green.

 
 
 
u.  
Bank Accounts and Powers of Attorney.  Schedule 3.u. sets forth:



i.  
The location and account type of each Bank Account of IBA Green;



ii.  
the name of each Person with whom each of the IBA Green maintains an account or
safety deposit box and the names of the Persons authorized to draw thereon or to
have access thereto; and



iii.  
the name of each Person holding a general or special power of attorney from IBA
Green and a summary of the terms thereof.



v.  
Litigation.  Except as set out in Schedule 3.v., there are no other:



i.  
actions, suits, claims, trials, demands, investigations, arbitrations, and other
proceedings on behalf of IBA Green pending, or to the best of Angelo’s
knowledge, threatened against, with respect to, or affecting in any manner, IBA
Green, or any of its respective Assets; and



ii.  
outstanding judgements, orders, decrees, writs, injunctions, decisions, rulings
or awards against, with respect to, or in any manner affecting, IBA Green or its
respective Assets.



 
IBA Green is not in default with respect to any judgement, order, notice, writ,
injunction, decision, ruling, decree or award of any Governmental Authority.



w.  
No Dividends.  IBA Green has (i) since the date of its respective Financial
Statements, reserved, declared, made or paid any dividend or redeemed, retired,
repurchased or otherwise acquired shares of its capital stock or other corporate
security, or (ii) agreed to reserve, declare or pay to shareholders of record
prior to the time of Closing on the Closing Date any dividend or to redeem,
retire, repurchase or otherwise acquire shares of its capital stock or other
corporate security.



x.  
No Default Under Agreements.  IBA Green (i) is in good standing and entitled to
all benefits under, (ii) has performed all obligations required to be performed
under, and (iii) is not in default under, or breach of, any written or oral
contracts, agreements, indentures, instruments, commitments, licenses and
permits.

 
 
 
Exhibit 10.13 - Page - 9

--------------------------------------------------------------------------------

 

 
 
There exists no fact, condition or circumstance which, after notice or lapse of
time or both, would constitute such a default or breach of any of the aforesaid
contracts, agreements, indentures, instruments, commitments, licenses or
permits.



 
No party to a contract, agreement, indenture, instrument, or commitment with IBA
Green is in default under, or in breach of, any such contract, agreement,
indenture, instrument or commitment and there exists no circumstance or fact
which, after notice or lapse of time or both, would result in a default or
breach by such other party under such contract, agreement, indenture, instrument
or commitment.





y.  
Tax Matters.  IBA Green has correctly prepared and duly and punctually filed all
tax returns required to be filed by it and has paid all taxes (including
payments to be made on account of estimated tax liability) that are due and
payable in any taxation year ending on or prior to the Closing Date and made
adequate provision (including provision for interest payable) in its Financial
Statements for the payment of all taxes not due or payable for any taxation year
ending on or prior to the Closing Date.



All tax returns that have been previously filed by IBA Green are true, correct
and complete.


 
With respect to any period up to and including the Closing Date for which
returns have not yet been filed or for which taxes are not yet due and payable,
IBA Green has only incurred liabilities for taxes in the ordinary course of its
business.



 
IBA Green has withheld from each payment made to any of its past and present
shareholders, directors, officers, employees and agents the amount of all taxes
and other deductions required to be withheld and has paid or made adequate
provision for the payment of any such amounts to the proper receiving
authorities.



 
IBA Green is not subject to and, to the best of Angelo’s knowledge, will not be
subject to, after the Closing Date, any assessments, levies, penalties or
interest with respect to taxes that should result in any liability on its part
in respect of any period ending on or prior to the Closing Date in excess of the
amount provided for and reserved against in its Financial Statements.  Angelo is
not aware of any contingent tax liabilities or any grounds for reassessment by
any tax agency.



There are no Claims regarding any tax matters related to IBA Green and the
Business, and IBA Green has not waived any statutory time limits for any tax
assessment.


z.  
Employee Matters.  IBA Green has complied with all laws relating to the
employment of labour, including, without limitation, any provisions thereof
relating to wages, hours, collective bargaining, health, and safety and
industrial accidents.  Schedule 3.z. lists the employees of IBA Green as of the
Closing Date.



None of the directors, officers, employees and agents of IBA Green are covered
by any written or oral contract, agreement, indenture, instrument or commitment
providing for a specified notice of termination of fixed term of
employment.  There are no directors, officers, employees or agents of IBA Green
who cannot be dismissed upon such notice as is required by law.  There are no
obligations to pay benefits or share profits that survive the termination of
employment.
 
 
 
Exhibit 10.13 - Page - 10

--------------------------------------------------------------------------------

 

 
 
There are no written employment, service, union, agency, consulting, termination
or severance contracts and agreements that IBA Green has entered into with or
for any or all of its present or past shareholders, directors, officers,
employees and agents.



 
There are no plans or policies regarding pension, benefit, vacation or
disability payments in existence that IBA Green is required to comply with for
any present or past shareholders, directors, officers, employees and agents.



IBA Green is not or has never been a party to any collective bargaining
agreement or other labour contract.  There has never been and there is not
presently pending or existing any strike, slowdown, picketing, work stoppage,
labour arbitration or proceeding in respect of the grievance of any employee or
other labour dispute against or affecting IBA Green.  No application for
certification of a collective bargaining unit has been instituted or is pending
or threatened.  No fact, condition or circumstance exists that could provide the
basis for any work stoppage or other labour dispute.  There is no lock-out of
any employee by IBA Green, nor is any such action contemplated by any of them.


aa.  
Compliance with Laws.  IBA Green has complied and continues to comply with all
laws, statutes, regulations, by-laws, and applicable court orders, including the
zoning for the property located at 2700 Newport Boulevard, Suite 190, Newport
Beach, California, 92663, which is zoned to permit the operation of the
Business.



To the best of Angelo’s knowledge, he is not aware of any pending change in
statutes, regulations, or bylaws (including zoning) that will render any part of
the Business illegal or non-compliant.


bb.  
Licenses and Permits.  IBA Green has, and is in full compliance with and
entitled to all of the benefits under, all licenses and permits of or which any
Governmental Authority necessary or required by all laws for the ownership or
use of its Assets, or to conduct the business, and each of them has been validly
issued and is in full force and effect.



 
No past or present fact, condition or circumstance has occurred to create, and
the execution and delivery of this agreement and its performance will not
create, any right to terminate, cancel, modify, amend, revoke or expire any such
license or permit.



 
Schedule 3.bb. describes the licenses and permits issued in each such
jurisdiction to IBA Green.



cc.  
Environment.  To the best of Angelo’s knowledge, IBA Green and, as related to or
connected with the Business, Angelo have at all times conducted, held and used,
and are continuing to conduct, hold and use their affairs, Business, and Assets
in accordance with, and not in violation of or non-compliance with any and all
applicable environmental laws or any permits, and there is no past or present
fact, condition or circumstance relating to IBA Green or, as related to or
connected with the Business, Angelo, or to the Business that would result in any
liability or potential liability under any environmental law.

 
 
 
Exhibit 10.13 - Page - 11

--------------------------------------------------------------------------------

 

 
dd.  
No Guarantees.  IBA Green is not party to or bound either absolutely or on a
contingent basis by any comfort letter, understanding or agreement of guarantee,
indemnification, performance bond, assumption or endorsement or any like
commitment with respect to the liabilities or obligations of any Person (whether
accrued, absolute or contingent), except in the ordinary course of business.



ee.  
No Change.  Except as disclosed elsewhere in this agreement, since the date of
its Financial Statements, there has not been any material adverse change in the
Business or Assets of IBA Green or any event, condition, or contingency that is
likely to result in such adverse change.



ff.  
No Unusual Transactions.  Except for anything contained in this agreement and
the Schedules annexed hereto, since the date of its Financial Statements, IBA
Green has conducted the Business and its affairs in the ordinary course and,
without limiting the generality of the foregoing, has not:



i.  
incurred or discharged any secured or unsecured liability or obligation (whether
accrued, absolute or contingent) other than liabilities and obligations
disclosed in its Financial Statements and liabilities and obligations incurred
since the date of the Financial Statements, in the ordinary course of business;



ii.  
waived or cancelled any claim, account receivable, trade account or material
right or made any gift;



iii.  
made any capital expenditure not in the ordinary course of business;



iv.  
issued or sold any shares of its capital stock or any warrants, rights, bonds,
debentures, notes or other corporate security;



v.  
entered into any transaction, contract, agreement, indenture, instrument or
commitment other than in the ordinary course of business;



vi.  
suffered any extraordinary losses whether or not covered by insurance;



vii.  
modified its constating instruments or capital structure;



viii.  
reserved, declared or paid any dividend or redeemed, retired, repurchased or
purchased or otherwise acquired shares of its capital stock or any other
corporate security;



ix.  
suffered any material shortage, cessation or interruption of Inventory
shipments, supplies or ordinary services;



x.  
made (a) any change in the rate or form of compensation or remuneration payable
to or to become payable to any of its shareholders, directors, officers,
employees, licensors, licensees, franchisors, franchisees, distributors, agents,
or suppliers, or (b) any bonus or other incentive payments or arrangements with
any of its shareholders, directors, officers, employees, licensors, licensees,
franchisors, franchisees, distributors, agents, suppliers or customers;

 
 
 
Exhibit 10.13 - Page - 12

--------------------------------------------------------------------------------

 

 
xi.  
removed any of its directors and auditors or terminated any of its officers;



xii.  
terminated, cancelled, amended, modified, altered or varied any Material
Contract;



xiii.  
made any change in its accounting principles and practices as utilized in the
preparation of the Financial Statements;



xiv.  
changed the Business or the manner in which it conducts the Business;



xv.  
failed promptly (a) to comply with any laws, (b) to duly and punctually file all
reports and returns required to be filed by any laws or benefit plans, and (c)
to pay or provide for the payment of all taxes due and payable;



xvi.  
voluntarily permitted any Person to subject any Asset to any additional lien;



xvii.  
made any loan or advance, or assumed, guaranteed, endorsed or otherwise became
liable with respect to the liabilities or obligations of any Person;



xviii.  
purchased or otherwise acquired any corporate security or proprietary interest
in any Person;



xix.  
granted to any customer any special allowance or discount, or changed its
pricing, credit or payment policies;



xx.  
incurred any indebtedness other than trade creditors in the ordinary course of
business;



xxi.  
amended, modified, varied, altered or otherwise changed any benefit plans;



xxii.  
taken any action outside the ordinary course of business;



xxiii.  
purchased, sold, leased or otherwise disposed of any of its Assets;



xxiv.  
failed to maintain in full force and effect insurance policies on all of its
Assets providing coverage comparable to the coverage and amounts of coverage
provided under its policies of insurance in effect on the date hereof;



xxv.  
failed to duly and punctually perform all of its contractual obligations in
accordance with the terms thereof;



xxvi.  
failed to maintain and keep its Assets in good condition and working order,
except for ordinary wear and tear;



xxvii.  
modified or changed its business organization or its relationship with its
suppliers, customers, clients, and others having business relations with it; and



xxviii.  
authorized, agreed or otherwise committed to any of the foregoing.

 
 
 
Exhibit 10.13 - Page - 13

--------------------------------------------------------------------------------

 

 
gg.  
No Broker. None of the IBA Green or any of its respective shareholders,
directors, officers, employees or agents has employed or incurred any liability
to any broker, finder or agent for any brokerage fees, finder’s fees,
commissions or other amounts with respect to this agreement or any transaction
contemplated by this agreement.



hh.  
Material Contracts.  Schedule 3.hh. describes all Material Contracts to which
IBA Green is a party or by which it is bound other than those Material Contracts
described in other Schedules annexed hereto.  For the purposes of this
agreement, the phrase “Material Contracts” will mean all written or oral:



i.  
contracts, agreements, indentures, instruments and commitments (a) arising in
the ordinary course of business and providing for the payment in any 12 month
period of $10,000 or more in one instance or in the aggregate, or (b) not
arising in the ordinary course of business;



ii.  
loan and credit agreements, revolving credit agreements, security agreements,
guarantees, notes, agreements evidencing any lien, conditional sales, leasing
agreements, sale-lease back agreements, or title retention agreements;



iii.  
purchase orders and other contracts and commitments for the future purchase of
materials, supplies or equipment in excess of the requirements for normal
operating inventories or for business now booked;



iv.  
agreements relating to intellectual property rights;



v.  
contracts, agreements, indentures, instruments or commitments by and between IBA
Green and Persons with whom it is not dealing at arm’s length within the meaning
of the Tax Act;



vi.  
government contracts, tenders or bids;



vii.  
contracts subject to renegotiation, renewal or review;



viii.  
agreements of non-competition, non-disclosure and/or confidentiality;



ix.  
franchise, distribution, license or consignment contracts or agreements;



x.  
sales, agency or advertising contracts or agreements;



xi.  
leases under which IBA Green is the lessor;



xii.  
management or service contracts or agreements, and contracts and agreements with
independent contractors and sub-contractors;

 
 
 
Exhibit 10.13 - Page - 14

--------------------------------------------------------------------------------

 

 
xiii.  
purchase orders accepted by or on behalf of IBA Green (a) providing in one
instance or in the aggregate for the shipment of product and/or the performance
of services having a listed price of more than $10,000, or (b) in respect of
which IBA Green has been paid in advance or has received any prepayment; and



xiv.  
discount policies and practices.



ii.  
Burdensome Provisions.  Except for (i) anything contained in this agreement and
the Schedules annexed hereto, and (ii) laws of general application, there are no
contracts, agreements, indentures, instruments, commitments, licenses, permits
or laws that materially adversely affect IBA Green.



jj.  
Stand Alone.  Except for those employees of IBA Green, no part of the business
of IBA Green is conducted through any Person other than IBA Green.



kk.  
Copies.  All copies of documents provided or caused to be provided by Angelo and
IBA Green, including, without limitation, those annexed hereto as Schedules, to
the Company or their legal, accounting and other representatives are true,
complete and correct copies of the originals.



ll.  
Full Disclosure.  Angelo has made or caused to made due inquiry with respect to
each covenant, agreement, obligation, representation and warranty contained in
this agreement, the Schedules and any certificates or other documents referred
to herein or furnished to the Company pursuant to hereto, and none of the
aforesaid covenants, agreements, obligations, representations, warranties,
Schedules, certificates or documents contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained therein not misleading.



mm.  
Delivery of Documents.  Angelo will sign and deliver all such documents and
other instruments as are required to be signed and delivered by Angelo pursuant
to this agreement.



Except as disclosed in this Section 3, or as set forth in the Schedules annexed
hereto, to the best of Angelo’s knowledge there is no material adverse fact
which (i) materially and adversely affects the Business, operations or Assets of
IBA Green or the ability of Angelo to perform this agreement, or (ii) relates to
the Business and might reasonably be expected to deter a Person carrying on like
business from consummating the transactions contemplated by this agreement.


4.  
Company’s Representations and Warranties.   The Company represents and warrants
to Angelo as follows and acknowledges that Angelo is relying on such
representations and warranties in connection with the sale by Angelo of the
Purchased Shares and that Angelo would not have entered into this agreement
without such representations and warranties:



a.  
Due Incorporation.  The Company is duly incorporated and organized, validly
existing and in good standing under the laws of Nevada, and has all necessary
corporate power and authority to own, lease and operate its properties and to
conduct its business as and in the places where such properties are now owned,
leased or operated or such business is now conducted.

 
 
 
Exhibit 10.13 - Page - 15

--------------------------------------------------------------------------------

 

 
b.  
Due Authorization.  The Company has the necessary corporate power and authority
to enter into and deliver this agreement on the terms and conditions set forth
in this agreement and to do all such acts and things as may be necessary to give
effect to the transactions contemplated in this agreement.  The execution,
delivery and performance of this agreement by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action on its
part.  Such execution, delivery and performance by the Company does not require
any action or consent of, any registration with, or notification to, any
Governmental Authority, or any action or consent under any laws to which the
Company or its properties are subject.



c.  
Enforceability of Obligations.  This agreement constitutes a legal, valid and
binding obligation of the Company enforceable against it in accordance with the
terms of this agreement.



d.  
Absence of Conflicting Agreements.  The execution and delivery of this
agreement, the consummation of the transactions contemplated in this agreement,
the performance by the Company of its obligations hereunder and the compliance
by the Company with this agreement do not:



i.  
violate, contravene or breach, or constitute a default under the constating
instruments or by-laws of the Company;

ii.  
violate, contravene or breach, or constitute a default under any contract,
agreement, indenture, instrument, or commitment to which the Company is a party
to or subject or by which it is bound or affected; and

iii.  
result in the violation of any laws.



e.  
No Broker. Neither the Company nor any of its respective shareholders,
directors, officers, employees or agents has employed or incurred any liability
to any broker, finder or agent for any brokerage fees, finder’s fees,
commissions or other amounts with respect to this agreement or any transaction
contemplated by this agreement.



f.  
Delivery of Documents.  The Company will sign and deliver all such documents and
other instruments as are required to be signed and delivered by the Company
pursuant to this agreement.



5.  
Survival of Representations and Warranties.   The representations and warranties
contained in this agreement will survive the completion of the transactions
contemplated by this agreement and, notwithstanding such completion or any
investigation made by or on behalf of the Company, will continue in full force
and effect for a period of five years from the Closing Date except:



a.  
any representation and warranty in respect of which a claim based on fraud is
made, which in each case will be unlimited as to duration; and



b.  
the representations and warranties made with respect to taxation matters, which
will survive for a period of seven years from the Closing Date notwithstanding
any independent investigation by the Company.

 
 
 
Exhibit 10.13 - Page - 16

--------------------------------------------------------------------------------

 

 
PURCHASED SHARES AND PURCHASE PRICE


6.  
Purchased Shares.  Subject to the terms and conditions of this agreement and
based on the representations and warranties of the parties as set forth in this
agreement, on the Closing Date (as defined in Section 11) Angelo will sell,
assign and transfer to the Company and the Company will purchase from Angelo the
Purchased Shares.



7.  
Purchase Price.  The purchase price payable to Angelo for the Purchased Shares
will be the aggregate sum of $3.85 million (the “Purchase Price).



8.  
Payment of Purchase Price.  The Purchase Price will be paid and satisfied by the
Company issuing 38.5 million restricted common shares in the capital of the
Company to Angelo or his nominee.



9.  
Assets.  Included in the Assets on Closing will be all of the assets currently
used in the operations of the Business, including, without limitation, all
Equipment, cash, licenses, permits, contracts, patents, copyrights and all other
intellectual property, client lists, goodwill, other tangible and intangible
assets, and all accounts receivable that are due and owing as of the Closing
Date.



10.  
Liabilities.  At Closing, IBA Green will not have any accrued and unpaid
liabilities or any other liabilities of any nature whatsoever, whether known or
unknown, contingent or absolute, except for those liabilities or obligations of
IBA Green that are disclosed in Schedule 3.m.



 
CLOSING



11.  
Closing.  The completion of the transaction of purchase and sale contemplated in
this agreement (the “Closing”) will take place at a time and place to be
mutually agreed upon by the parties and will be effective as of 11.59 a.m. on
October 28, 2011 (the “Closing Date”).



12.  
Angelo’s Documents.  At the Closing, Angelo will tender to the Company:



a.  
the share certificate representing the Purchased Shares, duly endorsed for
transfer;



b.  
a certified copy of the resolutions of the directors of IBA Green authorizing
the transfer of the Purchased Shares and authorizing the issuance of a new share
certificate in the name of the Company representing the Purchase Shares;



c.  
all corporate records and seals and books of account of IBA Green including,
without limiting the generality of the foregoing, record books, share register
books, share certificates and annual reports for IBA Green;



d.  
possession of the Assets and any title documents for the Assets; and



e.  
all such other documents and instruments as the Company may reasonably request.

 
 
 
Exhibit 10.13 - Page - 17

--------------------------------------------------------------------------------

 

 
13.  
Company’s Documents.  At the Closing, the Company will tender to Angelo:



a.  
a certified copy of the resolutions of the directors of the Company authorizing
the purchase of the Purchased Shares and authorizing the execution, delivery and
implementation of this agreement and all documents to be delivered by the
Company pursuant hereto;



b.  
the share certificate representing 38.5 million restricted common shares in the
capital of the Company registered in the name of Angelo or his nominee; and



c.  
all such other documents and instruments as Angelo may reasonably request.



 
COVENANTS



14.  
Covenants of Angelo.  Angelo covenants and agrees with the Company as follows:



a.  
all of the representations and warranties set forth in Section 3 will be true
and correct at the Closing Date notwithstanding any investigations or enquiries
made by the Company prior to the Closing Date or the waiver of any condition by
the Company;



b.  
that the following condition precedents will be complied with or satisfied prior
to Closing:



i.  
no laws are passed prior to Closing that would adversely affect the Business or
the right of the Company to the full enjoyment of the Assets or Business;

ii.  
no adverse condition or action affecting the Business or the Assets that would
materially adversely affect or reduce the value of the Business or the Assets as
a whole;

iii.  
no damage by fire, negligence, or otherwise to the Assets that materially affect
the use of the Assets or the Business; and

iv.  
no court action prohibiting the purchase of the Purchase Shares or materially
prohibiting or adversely affecting any right of the Company to carry on the
Business;



c.  
at Closing Angelo will have performed all of his obligations under this
agreement that are required to be performed at or before Closing, and will not
be in breach of any of those obligations; and



d.  
on the Closing Date Angelo will, or will cause IBA Green to, perform and deliver
each of the matters specified in Section 12 to be performed or delivered by or
on behalf of Angelo at Closing.



15.  
Waiver by the Company.  The covenants provided by Angelo in Section 14 are for
the sole benefit of the Company and can be waived by the Company without
prejudice.



16.  
Covenants of the Company.  The Company covenants and agrees with Angelo as
follows:



a.  
all of the representations and warranties set forth in Section 4 will be true
and correct at the Closing Date notwithstanding any investigations or enquiries
made by Angelo prior to the Closing Date or the waiver of any condition by
Angelo;

 
 
 
Exhibit 10.13 - Page - 18

--------------------------------------------------------------------------------

 

 
b.  
at Closing the Company will have performed all of its obligations under this
agreement that are required to be performed at or before Closing, and will not
be in breach of any of those obligations; and



c.  
on the Closing Date the Company will perform and deliver each of the matters
specified in Section 13 to be performed or delivered by or on behalf of the
Company at Closing.



17.  
Waiver by Angelo.  The covenants provided by the Company in Section 16 are for
the sole benefit of Angelo and can be waived by Angelo without prejudice.



INDEMNIFICATION


18.  
Indemnification by Angelo:  Angelo covenants and agrees to indemnify and save
harmless the Company from and against all Claims, imposed on or incurred by or
asserted against the Company in connection with or in any way related to,
accruing from, resulting from, or arising out of:



a.  
any misrepresentation, breach of warranty, or non-fulfillment of any covenant on
part of Angelo under this agreement or any other agreement, certificate or other
instrument furnished or to be furnished to Company under this agreement;



b.  
any Claim related to the Business and the Assets that existed prior to and on
the Closing Date;



c.  
any loss suffered by the Company after the purchase of the Purchased Shares
arising out of any liabilities relating to the Business or the Assets or
otherwise prior to or on the Closing Date, except for those liabilities or
obligations of IBA Green that are disclosed in Schedule 3.m.; and



d.  
all claims, demands, costs and expenses (including, without limitation,
interest, penalties and reasonable legal fees, disbursements and charges on a
solicitor and his own client basis) in respect of the foregoing.



19.  
Indemnification by the Company:  The Company covenants and agrees to indemnify
and save harmless Angelo from  and against all Claims, imposed on or incurred by
or asserted against Angelo in connection with or in any way related to, accruing
from, resulting from, or arising out of:



a.  
any misrepresentation, breach of warranty or non-fulfillment of any covenant on
part of the Company under this agreement or any other agreement, certificate or
other instrument furnished or to be furnished to Angelo under this agreement;



b.  
any Claim related to the Business and the Assets that comes into existence after
the Closing Date; and



c.  
all claims, demands, costs and expenses (including, without limitation,
interest, penalties and reasonable legal fees, disbursements and charges on a
solicitor and his own client basis) in respect of the foregoing.

 
 
 
Exhibit 10.13 - Page - 19

--------------------------------------------------------------------------------

 

 
20.  
Notice of Claim.  If any Claim is brought against an indemnified party in
respect of which this indemnification may apply, the indemnified party will
notify the indemnifier in writing, and the indemnifier will assume the defence
thereof, including the retaining of counsel and the payment of all expenses.  In
addition, the indemnified party will have the right to retain separate counsel
for any such Claim and participate in the defence thereof, and the fees and
expenses of such separate counsel will also be at the expense of the
indemnifier.  Any failure by the indemnified party to notify the indemnifier
will not relieve the indemnifier from its obligations hereunder, except to the
extent that such failure will have actually prejudiced the defence of such
Claim.



21.  
Settlement of Claim.  The indemnifier agrees not to settle or compromise or
consent to the entry of any judgement in any Claim without first obtaining the
written consent of all indemnified parties, which consent will not be
unreasonably withheld.  Such a settlement, compromise or consent will include an
unconditional release of the indemnifier and each of the indemnified parties
from all liability arising out of such Claim.



22.  
Obligations of Indemnifier.  The indemnity and contribution obligations of the
indemnifier will be in addition to and not in substitution for any liability
that the indemnifier or any other Person may otherwise have (whether arising
under contract or at law or otherwise), will extend upon the same terms and
conditions to all indemnified parties, and will be binding upon and enure to the
benefit of the respective successors, assigns, heirs and personal
representatives of each of the indemnifier and the indemnified parties.



 
NON-COMPETITION



23.  
Events of Competition.  Angelo will not, during the Restrictive Period, directly
or indirectly, without the prior written consent of the Company:



a.  
engage in Competition with the Company, IBA Green or any of its affiliates,
successors or assigns within the Territory;



b.  
undertake any Prohibited Contracts; or



c.  
solicit or induce the employment of any individual who is, or has been at any
time during the Restrictive Period, an employee of the Company, IBA Green or any
affiliate thereof.



24.  
Specific Knowledge.  The agreements made by Angelo in this section are made by
Angelo acknowledging that he has specific knowledge of the Business of IBA Green
and its affiliates and that IBA Green carries on and intends to carry on
Business throughout the Territory.



25.  
Remedies.  Angelo acknowledges that any remedies in the form of damages for
breach of this section will be inadequate and IBA Green and the Company will
both be entitled to injunctive relief for any breach of this section.



26.  
Waiver.  Angelo agrees and acknowledges that all restrictions in this section
are reasonable and valid.  Angelo waives all defences to the strict enforcement
of this section by IBA Green or the Company.

 
 
 
Exhibit 10.13 - Page - 20

--------------------------------------------------------------------------------

 

 
27.  
Amendment to Form.  If any of the agreements contained in this section are held
unreasonable by a court of competent jurisdiction by reason of the area,
duration, type, or scope of such agreement, then such agreement will be given
effect to in such reduced form as may be deemed valid by such court.



 
MISCELLANEOUS



28.  
Time.  Time is expressly declared to be of the essence of this agreement in
respect of all payments to be made hereunder and all covenants and agreements to
be performed and fulfilled.  Any extension of time under this agreement or any
agreement between the parties to postpone all or any part of this agreement will
not constitute an agreement to any other postponement and will not be deemed to
be or to operate in law as a waiver that time is to be of the essence of this
agreement and time will remain of the essence of this agreement.



29.  
Notice.  Any notice, request, election or communication that must be given or
delivered under this agreement must be in writing and delivered to the receiving
party at the receiving party’s address as first set out above on page 1 or
transmitted by fax and will be deemed to have been validly given when delivered
to the receiving party’s address or transmitted by fax, unless the delivery or
transmission is made after 4:00 p.m. PST or on a non-Business Day where it is
received, in which case it is deemed to have been delivered or transmitted on
the next Business Day.  Any payments of money may be delivered by mail or by
hand or wired at the discretion of the delivering party.  Any delivery other
than a written notice or a payment must be made by hand at the receiving party’s
address.  Any party may change their address or fax number by giving the other
party notice as provided in this section.



30.  
Reliance.  The parties acknowledge that they have each entered into this
agreement relying on the representations, warranties, covenants and agreements
of the other and other terms and conditions of this agreement, and that no
information that is now known, which may become known, or that could upon
investigation have become known to the any of the parties or any of their
present or future officers, directors or professional advisors will in any way
limit or extinguish any rights any of them may have against the other.



31.  
Survival.  The covenants and agreements of Angelo and the Company contained in
this agreement and in any document or certificate given pursuant to it will
survive the Closing of the transactions and remain in full force and effect for
five years notwithstanding any waiver by the other unless such waiver was made
after notice in writing by one party to the other specifying the breach.



32.  
Fees.  Each of the parties will pay and be liable for their own fees and
disbursements incurred by them in connection with this agreement and the
transactions contemplated herein, including without limitation the respective
lawyers and consultants engaged by them.



33.  
Further Instruments.  Both before and for three months after the Closing Date,
Angelo will, at the expense of the Company, execute and deliver all such further
documents and instruments and do all acts and things as the Company may either
before or after the Closing Date reasonably require to carry out the full intent
and meaning of this agreement and to assure to the Company the Purchased
Shares.  The Company will, at the expense of Angelo execute and deliver all such
further documents and instruments and do all acts and things as Angelo may
either before or after the Closing Date reasonably require to carry out the full
intent and meaning of this agreement and to assure to Angelo the Purchase Price.

 
 
 
Exhibit 10.13 - Page - 21

--------------------------------------------------------------------------------

 

 
34.  
Entire Agreement.  This agreement supersedes any oral or letter agreements
between the parties and contains the whole agreement between Angelo and the
Company in respect of the purchase and sale of the Purchased Shares and there
are no warranties, representations, terms, conditions or collateral agreements,
expressed, implied or statutory other than expressly contained in this
agreement.



35.  
Severability.  If any provision of this agreement is or becomes invalid, illegal
or unenforceable in any respect in any jurisdiction then such provision will be
severed in that jurisdiction.  The remaining provisions of this agreement will
continue to be valid, legal and enforceable.  The severed provision will also
continue to be valid, legal and enforceable in all other jurisdictions where the
validity, legality and enforceability of such severed provisions is not affected
or impaired.  If possible, the invalid provision will be replaced by the legal
provision that most closely achieves the intent of the invalid provision in that
particular jurisdiction.



36.  
Amendment.  This agreement may not be amended orally.  Any amendment of this
agreement must be in writing and signed by the parties.



37.  
Binding Effect.  This agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.



38.  
Governing Law.  This agreement and all provisions hereof will be governed by and
construed in accordance with the laws of the State of Nevada and the parties
irrevocably attorn to the jurisdiction of the courts of the State of Nevada.

















[This space intentionally left blank]
 
 
 
 
 
Exhibit 10.13 - Page - 22

--------------------------------------------------------------------------------

 

 
39.  
Counterpart.  This agreement may be executed in one or more counterparts, each
of which when so executed will be deemed an original, and such counterparts
together will constitute one in the same instrument.





IN WITNESS WHEREOF the parties have hereunto set their hands and/or corporate
seals on the day and year first above written.
 
 

 SIGNED, SEALED AND DELIVERED    )    by Angelo Scola in the presence of:  )    
 )    /s/ Witness    )    Signature of witness      )      )  /s/ Angelo Scola
 Name of witness    )  ANGELO SCOLA    )    Address   )      )    Occupation   
 )      )      )      )    The corporate seal of    )    PIONEER EXPLORATION
INC.  )    was hereunto affixed in the presence of:     )      )      )    /s/
Authorized Signatory       )    ( S E A L )  Authorized Signatory    )        

 

 
 
Exhibit 10.13 - Page - 23

--------------------------------------------------------------------------------

 
 
SCHEDULE “1.a”


Schedule “1.a” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)




 
ASSETS AND EQUIPMENT




 
 
IBA Green Fleet
                 
Current
YEAR
MAKE
Model
Body
Type
Vin Number
 
Mileage
Purchase Price
 Value
1999
Stearling
LSeries
Mobile Mixer
Reimer
2FZXKWYBOXAB16790
 
77,938
$150,000.00
$40,000.00
2006
Stearling
LSeries
Mobile Mixer
Reimer
2FZHAZDL86AV47431
 
101,916
$160,000.00
$85,000.00
1999
Freightliner
FL80
Mobile Mixer
Reimer
1FVXJLCBXXHB60139
 
105,600
$150,000.00
$40,000.00
2005
Stearling
LSeries
Mobile Mixer
Reimer
2FZHAZDLX5AU08741
 
73,379
$160,000.00
$80,000.00
2002
Stearling
LSeries
Mobile Mixer
Reimer
2FZHAZAN52AK46244
 
85,778
$155,000.00
$50,000.00
2003
Stearling
LSeries
Mobile Mixer
Reimer
2FZHAZAN03AM08640
 
73,607
$155,000.00
$65,000.00
1988
Ford
LNT8000
Tri-Axle
Dump
1FDYW82A7JVA00308
 
123,645
$65,000.00
$10,000.00
2001
Mack
600 Tri-Axle
Swen live bodyHeated
Heated
1M3P114K51M002258
 
147,000
$95,000.00
$30,000.00
1990
International
400SER
Single -axle
Hot Box
1HTSDZ7N7LH222773
 
178,432
$85,000.00
$15,000.00
1992
Mack
RD600
Tri-Axle
Tractor
2M2P267Y0NC013043
 
126,896
$60,000.00
$8,000.00
1995
Freightliner
Conv
Tandem
Tractor
1FUYDXYB3SP569336
 
189,000
$65,000.00
$10,000.00
2008
Witco
Trailer
Drop-deck
low-bed
1W8A11D2X8S000419
 
22,000
$31,000.00
$25,000.00
1987
International
Single axle 1754
Hook-lift
 
1HTLCHXM1HHA21017
 
189,000
$50,000.00
$5,000.00
                   
1999
Caterpillar
IT14G
Loader
Front end
1WN01020
 
 
$78,000.00
$30,000.00
2003
Caterpillar
236
skid steer
 
04YZ00547
 
 
$35,000.00
$25,000.00
2003
Caterpillar
Milling Head
skid steer
 
n/a
 
 
$15,000.00
$12,000.00
1992
Komatsu
W-120
Loader
Front end
7088952423
 
 
$45,000.00
$28,000.00
                   
1984
Heil
50,ton
Cement Trailer
1HLS1M780E7T00370
 
 
$25,000.00
$10,000.00
1999
Ingersall
125 PSI
Air Compressor
304141UHJ219
 
 
$25,000.00
$12,000.00
2008
Bellgrade
Silo
Portable
 
74A12C5
   
$30,000.00
$20,000.00
2008
Bellgrade
Silo
Portable
 
98R4291
   
$30,000.00
$20,000.00
2008
Bellgrade
Silo
Portable
 
48A36B4
   
$30,000.00
$20,000.00
2010
Beckner Boiler
Portable
Hot Water
 
352GPH100
   
$20,000.00
$20,000.00
2007
GCI
Shooter
Conveyers
 
n/a
 
 
$35,000.00
$30,000.00
2007
GCI
Shooter
Conveyers
 
n/a
 
 
$35,000.00
$30,000.00
1995
Craftco
Hot Rubber
   
1C9ED122XS1418037
 
 
$23,000.00
$10,000.00
2001
Dodge
Pick-up
Ram
 
1B7HF13Z61J200636
 
200,000
$24,000.00
$1,000.00
1999
Isuzu
Mech Truck
   
4KLB4B1R3YJ800304
 
 
$25,000.00
$12,000.00
               
$1,856,000.00
$743,000.00

 
 
 
Exhibit 10.13 - Page - 24

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “1.j”


Schedule “1.j” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)
 

--------------------------------------------------------------------------------

 
 
EXCLUDED ASSETS




 
None.



 
 
 
Exhibit 10.13 - Page - 25

--------------------------------------------------------------------------------

 
 

 
SCHEDULE “3.l”


Schedule “3.l” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  7)



--------------------------------------------------------------------------------

 
 
 
FINANCIAL STATEMENTS

 


 
See attached financial statements.

 
 
 
 
Exhibit 10.13 - Page - 26

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.m”


Schedule “3.m” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 

 
LIABILITIES





 
None.





 
 
 
Exhibit 10.13 - Page - 27

--------------------------------------------------------------------------------

 
 
 
 SCHEDULE “3.o”


Schedule “3.o” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)
 

--------------------------------------------------------------------------------

 
 
PREPAIDS and EXCLUDED PREPAIDS





 
Prepaids



1.        None.


 
Excluded Prepaids



1.           None.
 
 
 
 
Exhibit 10.13 - Page - 28

--------------------------------------------------------------------------------

 


 
SCHEDULE “3.r”


Schedule “3.r” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 
 
LEASES

 

 
 
None.



 
 
 
Exhibit 10.13 - Page - 29

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.s”


Schedule “3.s” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)
 

--------------------------------------------------------------------------------

 




INTELLECTUAL PROPERTY RIGHTS



1.
United States Patent No. 7,581,903 B1, entitled “METHOD OF MANUFACTURE AND
INSTALLATION FLOWABLE THERMAL BACKFILLS”





 
 
Exhibit 10.13 - Page - 30

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.t”


Schedule “3.t” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 
 
INSURANCE







1.
Ably Insurance Agency

 
Utica National Insurance Co.

 
Policy 3789465AP

 
Property Insurance



 
 
 
Exhibit 10.13 - Page - 31

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.u”


Schedule “3.u” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 

 
BANK ACCOUNTS and POWERS OF ATTORNEY



 
Bank Accounts



  1.
 
Bank of America

 
IBA Green, Inc.

 
Checking account





 
Powers of Attorney



 
None.



 
 
 
Exhibit 10.13 - Page - 32

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.v”


Schedule “3.v” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 

 
LITIGATION





 
None.

 
 
 
 
Exhibit 10.13 - Page - 33

--------------------------------------------------------------------------------

 
 

 
SCHEDULE “3.z”


Schedule “3.z” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 

 
EMPLOYEES



1.           Janet Gauch
2.           Marcell Boucher
3.           Glen Gorman
4.           James Sullivan


 
 
Exhibit 10.13 - Page - 34

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.bb”


Schedule “3.bb” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  1)



--------------------------------------------------------------------------------

 

 
 
LICENSES and PERMITS





 
Licenses



 
None.







 
Permits



None.
 
 
 
Exhibit 10.13 - Page - 35

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “3.hh”


Schedule “3.ii” to that certain Share Purchase Agreement
between Angelo Scola and Pioneer Exploration Inc.
made effective as of the 28th day of October, 2011.


(number of pages including this one:  20)



--------------------------------------------------------------------------------

 

 
MATERIAL CONTRACTS



1.
Consulting and Licensing Agreement dated May 3, 2011 between Thermoforte, LLC
and Mitchell R. Miller (see attached agreement)



2. 
Assignment Agreement dated July 22, 2011 among IBA Green, Inc., Thermoforte,
LLC, and Mitchell R. Miller (see attached agreement)



3.  
Disposal Agreement dated July 29, 2011 between Rolloffs Hawaii, LLC and IBA
Green, Inc. (see attached agreement)



4.  
Business and Licensing Contract dated September 1, 2011 between Thermoforte, LLC
and Global Environmental Technology Services, LLC (see attached agreement)



5.  
Assignment Agreement dated September 1, 2011 among IBA Green, Inc., Thermoforte,
LLC and Global Environmental Technology Services, LLC (see attached agreement)









 
Exhibit 10.13 - Page - 36

--------------------------------------------------------------------------------

 
 
 
CONSULTING AND LICENSING AGREEMENT
 
 
THIS CONSULTING AND LICENSING AGREEMENT (the "Agreement"), made, entered into,
and effective as of this 3rd day of May, 2011, by and between Mitchell R. Miller
of Villa 77 Street 16B, Umm Suquiem 2, Dubai, United Arab Emirates (hereinafter
“Consultant”) and Angelo A. Scola and Thermoforte Green, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(hereinafter “THERMOFORTE”).
 
 
RECITALS
 
 
WHEREAS THERMOFORTE is the inventor and patent holder for certain technology
with applications in the incinerated ash industry and desires to further market
and develop their business both domestically and internationally;
 
 
WHEREAS the Consultant has experience, knowledge, and business associations
internationally and domestically, and is willing to provide marketing and
consulting services to THERMOFORTE for the development of its business both
domestically and internationally;
 
 
WHEREAS THERMOFORTE desires by this Agreement to retain Consultant and to
provide Consultant with licensing rights specific to certain companies which
Consultant agrees to target for marketing and development of THERMOFORTE
business (referred to here as “Targeted Companies”), which Targeted Companies
are specified in this Agreement; and
 
 
WHEREAS this agreement is made and entered into on this date, and shall obligate
the undersigned parties and their successors and assigns hereinafter referred to
as the “Parties” jointly, severally, mutually, and reciprocally for the terms
and conditions expressly stated and agreed to below.
 
 
NOW, THEREFORE IT IS AGREED
 
1.           Services to be Rendered by Consultant and Exclusive Licensing
Rights.
 
    1.1.           Consultant will perform the following services (the
“Services”) for THERMOFORTE:  Consultant will use Consultant’s best efforts to
initiate discussions with the Targeted Companies listed below and introduce such
Targeted Companies to THERMOFORTE for the purpose of discussing possible
business development with such Targeted Company.
 
    1.2.           In consideration, and over and above any other compensation
which THERMOFORTE agrees to deliver to Consultant, THERMOFORTE shall grant to
Consultant the exclusive licensing rights to develop any and all business with
such Targeted Companies.
 
    1.3.           Provided that any possible business between THERMOFORTE and
such Targeted Companies shall be upon terms and conditions that THERMOFORTE, in
its discretion, will establish.  The compensation outlined in this Agreement
will only be paid if THERMOFORTE consummates any business transaction with a
Targeted Company.  It is understood and agreed that THERMOFORTE may, in its sole
discretion and without any further obligation to Consultant, reject any proposed
Targeted Company, or any proposed terms or conditions of any such business with
a Targeted Company, for any reason or for no reason.


 
 
Exhibit 10.13 - Item 1 - Page 1

--------------------------------------------------------------------------------

 
 
 
    1.4.           Targeted Companies. The Targeted Companies as specified in
this Agreement shall be the following:
 
A.  
ADM Archer Daniels Midland Company



B.  
Tate & Lyle



2.           Term and Termination.


2.1.           Consultant’s engagement hereunder shall commence on the date of
this Agreement and upon the signing by the parties and shall continue through
and including May 3, 2016 (the “Term”), at which time it shall expire and
terminate unless this Agreement is extended by mutual agreement of THERMOFORTE
and Consultant or terminated earlier as provided in this Agreement.


2.2.           This Agreement shall apply to:
a.   All transactions originated during the term of this Agreement; and


b. All subsequent transactions that are follow up, repeat, extended or
renegotiated transactions of transactions originated during the term of this
Agreement.


 
3.           Compensation.  In addition to any other compensation or rights
granted in this Agreement:
 
3.1.           In the event THERMOFORTE consummates a business transaction with
a Targeted Company as specified herein or before May 3, 2016, then Consultant
will be entitled to a cash consultant fee of fifty percent (50%), of the
consideration paid by such Targeted Company, subject to any reduction as
specified below.


3.2.           Consultant fees to be paid to Consultant shall be subject to and
reduced by any usual and ordinary expenses which Thermoforte incurs in the
performance of the business transaction with such Targeted Company, including,
but not limited to the cost of delivery and performance of all services which
encompass the performance of such transaction. Consultant’s fee shall be no less
than the net profit realized by THERMOFORTE in such transaction. Provided that
Thermoforte shall not include in such reduction of Consultant’s fee any usual
and ordinary overhead expenses which are not specific to the transaction with
the Targeted Company.


3.3           In the event that the transaction for which Consultant is entitled
to the consultant fee constitutes any other form other than cash, including an
exchange of stock or any other value, Consultant may receive, in lieu of the
cash consultant fee, stock or other property or value equal to the applicable
cash consultant fee.
 
 
 
Exhibit 10.13 - Item 1 - Page 2

--------------------------------------------------------------------------------

 

 
4.           Expenses.  Consultant shall be responsible for and bear his own
expenses, including but not limited to transportation expenses, incurred in
connection with Consultant’s engagement under this Agreement.


5.           Right to Audit.  During the Term of this Agreement, and including
all subsequent transactions that are follow up, repeat, extended or renegotiated
transactions of transactions originated during the term of this Agreement,
Consultant or his designated representatives, will have, at reasonable times,
access to THERMOFORTE’S books and records, financial and operating data,
material contracts and other information with respect to the business of
THERMOFORTE with the Targeted Companies.


6.           Relationship of the Parties.  The parties hereto intend that
Consultant’s relationship with THERMOFORTE is that of independent
contractor.  It is further agreed that nothing contained in this Agreement shall
be construed to constitute either party as a partner, joint venturer, employee
or agent of the other, and no employee or agent of either party shall be or be
deemed to be the employee or agent of the other.  Consultant shall have no
authority to make any agreement or commitment, or incur any liability, on behalf
of THERMOFORTE, nor shall THERMOFORTE be liable for any acts, omissions to act,
contracts, commitments, promises or representations made by Consultant, except
as specifically authorized in this Agreement or as the parties may hereafter
agree in writing. THERMOFORTE shall have no obligation to deduct from
compensation due to Consultant hereunder any sums required for social security
and withholding taxes and for any other federal, state, or local tax or charge
which may be in effect or hereafter enacted or required; Consultant shall be
responsible for the payment of all such taxes and fees.


7.           Conduct.  At all times during the term of this Agreement,
Consultant will act in accordance with all applicable federal, state and local
laws and regulations.


8.           Use and Nondisclosure of Confidential Information.  Confidential
Information (as defined below) shall be used by Consultant only in connection
with Consultant’s performance of the Services under this Agreement.  Consultant
shall not at any time before, during or after the term of this Agreement,
without the prior express written consent of THERMOFORTE, (a) disclose to any
third party any Confidential Information or (b) copy or reproduce (including
electronic reproduction or copying and backup copying), in whole or in part, any
Confidential Information, except as necessary in the performance of
Services.  Consultant shall return all Confidential Information and all copies
thereof to THERMOFORTE immediately upon request by THERMOFORTE.


8.1           As used herein, “Confidential Information” means all proprietary
or confidential information and materials that THERMOFORTE has developed,
compiled or owns, or that THERMOFORTE receives under conditions of
confidentiality. Confidential Information includes not only information
disclosed by THERMOFORTE (including its employees, agents, Board members and
independent contractors) or its clients or customers to Consultant in the course
of Consultant’s relationship with THERMOFORTE, but also information and
materials (including Inventions) developed or learned by Consultant in the
course of performance of the Services.  Confidential Information is to be
broadly defined and includes (a) all information and materials that have or
could have commercial value or other utility in the business in which
THERMOFORTE or its clients or customers are engaged or in which they contemplate
engaging, and (b) all information and materials that, if disclosed without
authorization, could be detrimental to the interests of THERMOFORTE or its
clients or customers, whether or not such information or materials are
identified as Confidential Information by THERMOFORTE or its clients or
customers.


 
 
Exhibit 10.13 - Item 1 - Page 3

--------------------------------------------------------------------------------

 
 
 
8.2           Confidential Information shall not include (a) information which
is currently in or becomes part of the public domain; (b) information which
Consultant documents that Consultant had in Consultant’s possession prior to its
disclosure hereunder by THERMOFORTE or its clients or customers; (c) information
which Consultant rightfully receives, without any restriction on disclosure or
use, from a third party that is not restricted as to the dissemination of such
information or materials; and (d) information which Consultant can document that
Consultant independently developed.  Consultant hereby agrees to supply
documentation relating to, or that support Consultant’s contentions that such
information falls within the definition of, subparagraphs (a) through (d) above
promptly upon request from THERMOFORTE.


9.           No Conflicting Agreements.  Consultant warrants that Consultant
does not and shall not have any agreement or obligations to others that are in
conflict with Consultant’s obligations under this Agreement.


10.           Survival. The provisions of this Agreement will survive any
termination of this Agreement.


11.           Assignment and Delegations.  Consultant may assign any right or
delegate any obligation under this Agreement to any third party, company, or
entity, now in existence or which may be organized in the future, without the
prior written consent of THERMOFORTE, and such assignment or delegation shall
survive any termination of this Agreement.


12.           Indemnification.  Each party (the “Indemnifying Party”) will
defend, indemnify and hold harmless the other party (the “Indemnified Party”),
and the Indemnified Party’s officers, directors, agents, employees and
affiliates, from any and all claims, demands, costs, expenses, obligations,
damages or causes of action of any nature, including reasonable attorneys’ fees,
arising directly or indirectly from (i) the violation by the Indemnifying Party
of any federal, state or local law, and/or (ii) damages to third parties or the
Indemnified Party or its directors, employees or agents caused by the
Indemnifying Party’s intentional or negligent acts or omissions in the
performance of the Services, or any other material breach of any of the
Indemnifying Party’s obligations hereunder.


13.           Governing Law and Venue.  The rights and obligations of the
Parties and the interpretation and enforcement of this Agreement shall be
governed by and construed in accordance with the laws of the State of Rhode
Island, excluding its conflict of laws rules.  The exclusive venue of any action
arising under, related to or concerning this Agreement shall be the state or
federal courts located in Rhode Island.  The parties hereby submit to the
personal jurisdiction of said courts and waive any challenge to a Rhode Island
venue for such actions.
 
 
 
Exhibit 10.13 - Item 1 - Page 4

--------------------------------------------------------------------------------

 

 
14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties and supersedes any prior oral or written agreements between
the Parties.  There are no representations, agreements, arrangements or
understandings, oral or written, between the parties relating to the subject
matter of this Agreement that are not fully expressed herein.


15.           Modification or Amendment.  This Agreement may be amended,
modified or supplemented only by a written instrument executed by the Parties
hereto.


16.           Severability.  If one or more provisions of this Agreement are
held to be invalid, void or unenforceable, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be enforceable in
accordance with its terms and interpreted as if such provisions were as
excluded.


17.           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.


18.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.  The
Parties may sign this Agreement in their respective cities and exchange
signature pages by facsimile.  Such facsimile signatures shall be deemed
originals and shall have the same effect as original signatures.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
THERMOFORTE:


Thermoforte Green, LLC


________________________________________________
Angelo A. Scola, Managing Member, authorized signatory


________________________________________________
 Angelo A. Scola, individually


CONSULTANT:
________________________________________________
Mitchell R. Miller
 
 
 
 
 
Exhibit 10.13 - Item 1 - Page 5

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT OF CONTRACT AGREEMENT


THIS ASSIGNMENT OF CONTRACT AGREEMENT (the “Agreement”) is made an entered into,
and is effective as of this 22nd day of July, 2011, between Angelo A. Scola and
Thermoforte Green, LLC, a limited liability company organized and existing under
the laws of the State of Delaware (hereinafter referred to collectively as
“Assignors”), and IBA Green, Inc., a Delaware corporation (“IBA Green”), and
Mitchell R. Miller of Villa 77 Street 16B, Umm Suquiem 2, Dubai, United Arab
Emirates (hereinafter “Consultant”).


RECITALS


WHERAS, The Assignors, to wit: Angelo A. Scola and Thermoforte Green, LLC,
previously entered into a Consulting and Licensing Agreement with the
Consultant, such agreement executed on May 3, 2011, and such agreement is
incorporated herein by this reference (herein referred to as the “Referenced
Agreement”); and


WHERAS, the Referenced Agreement between the Consultant and Assignors provided
it be binding on any successor or assign of Assignors, and Assignors and IBA
Green acknowledge and agree that IBA Green is such a successor or assign of
Assignors as agreed to in the Referenced Agreement; and


WHERAS, the Parties hereto enter into this Assignment Agreement whereby the
Referenced Agreement shall be assigned and ratified by IBA Green, and IBA Green
shall replace the Assignors in such Referenced Agreement and be bound by the
terms thereof.


NOW THEREFORE IT IS AGREED, in consideration of the matters described above, and
of the mutual benefits and obligations set forth in this agreement, the Parties
agree as follows:


ARTICLE I


ASSIGNMENT OF CONSULTING AND LICENSING AGREEMENT
The Assignors hereby assign to IBA Green all rights, duties, obligations, and
interest in the Consulting and Licensing Agreement between Assignors and the
Consultant dated May 3, 2011, and agree such Referenced Agreement is hereby
incorporated into this Agreement as if fully referenced herein.


IBA Green hereby acknowledges and agrees to the assignment of the Consulting and
Licensing Agreement between Assignors and the Consultant dated May 3, 2011, and
acknowledges and agrees that by this Agreement IBA Green shall replace the
Assignors in such Referenced Agreement and be bound by the terms thereof.


The Consultant hereby acknowledges and agrees to the assignment of the
Consulting and Licensing Agreement between Assignors and the Consultant dated
May 3, 2011, and acknowledges and agrees that by this Agreement IBA Green shall
replace the Assignors in such Referenced Agreement and be bound by the terms
thereof.
 
 
 
Exhibit 10.13 Item 2 - Page 1

--------------------------------------------------------------------------------

 

 
ARTICLE II


ACKNOWLEDGEMENT OF ASSIGNORS AND IBA GREEN
The Assignors and IBA Green acknowledge such Referenced Agreement provides that
it be binding on any successor or assign of Assignors, and Assignors and IBA
Green acknowledge and agree that IBA Green is such a successor or assign of
Assignors as agreed to in the Referenced Agreement.


ARTICLE III


CONSIDERATION
The Parties hereto acknowledge and agree that concurrent with the assignment of
this Referenced Agreement, the Parties have exchanged good and valuable
consideration of $1.00, and such consideration is sufficient and acceptable to
all Parties herein.  The Parties further agree that no further consideration or
exchange of value is necessary to bind the Parties to this Agreement.


ARTICLE IV


COOPERATION OF ASSIGNORS
The Assignors agree to execute any and all papers, documents or other
instruments which may be found necessary or desirable to effect the assignment
of this Referenced Agreement to IBA Green.


ARTICLE V


BINDING EFFECT
This agreement shall bind and apply to the successors and assigns of the
Assignor and IBA Green, and may inure to the benefit of, may be transferable to,
and be binding upon the successors and assigns of the Consultant.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
Exhibit 10.13 Item 2 - Page 2

--------------------------------------------------------------------------------

 
 


ASSIGNORS:


Thermoforte Green, LLC




_______________________________________________________
Angelo A. Scola, Managing Member, authorized signatory


________________________________________________________
Angelo A. Scola, individually


IBA GREEN:


IBA Green, Inc.


 
 
__________________________________________________________
Angelo A. Scola, President and CEO/Director, and authorized signatory


CONSULTANT:






________________________________________________________
Mitchell R. Miller
 
 
 
 
Exhibit 10.13 Item 2 - Page 3

--------------------------------------------------------------------------------

 
 
 
[mc3-1.jpg]
 
 
 
 
 
 
Exhibit 10.13 - Item 3 - Page 1

--------------------------------------------------------------------------------

 
 
[mc3-2.jpg]
 
 
 
Exhibit 10.13 - Item 3 - Page 2

--------------------------------------------------------------------------------

 
 
[mc3-3.jpg]
 
Exhibit 10.13 - Item 3 - Page 3

--------------------------------------------------------------------------------

 
 
 
[mc3-4.jpg]
 
 
 
Exhibit 10.13 - Item 3 - Page 4

--------------------------------------------------------------------------------

 
 
[mc3-5.jpg]
 
 
 
Exhibit 10.13 - Item 3 - Page 5

--------------------------------------------------------------------------------

 
 
[mc3-6.jpg]
 
 
 
Exhibit 10.13 - Item 3 - Page 6

--------------------------------------------------------------------------------

 
 


 
BUSINESS DEVELOPMENT AND LICENSING AGREEMENT
 
 
THIS BUSINESS DEVELOPMENT AND LICENSING AGREEMENT (the "Agreement"), made and
entered into as of this ____ day of September, 2011, by and between Global
Environmental Technology Services, LLC (hereinafter “GETS”) and Thermoforte
Green, LLC (hereinafter “THERMOFORTE”).
 
 
RECITALS
 
WHEREAS, THERMOFORTE is the patent holder for certain technology with
applications in the incinerated ash industry and desires to further market and
develop their business both domestically and internationally;


WHEREAS, GETS by and through its Water Management Unit (WMU) has a
patent-pending technology process that utilizes sonication/cavitation,
ozonation, and adsorption to process water and to treat wastewater and sewage in
a unique, cost-effective, and environmentally sustainable manner, and desires to
further market and develop their business both domestically and internationally;


WHEREAS, THERMOFORTE and GETS wish to enter into an agreement to set forth the
terms under which the Parties will grant to each other licensing rights to
market, sell, and procure business transactions with third parties for the
utilization of their respective technologies;


WHEREAS, this Agreement will specify the division and distribution of any and
all profits which are realized by either Party from business resulting from and
procured by the efforts of the licensee Party for the benefit of the licensor
Party;


WHEREAS, the Parties agree this Agreement is contingent upon THERMOFORTE
providing to GETS the sum of $1.7 million USD (one million seven hundred
thousand U.S. dollars) for the purchase and production of a single GETS WMU
operation facility; and
 
 
WHEREAS this agreement is made and entered into on this date, and shall obligate
the undersigned parties and their partners, associates, employers, employees,
affiliates, subsidiaries, parent companies, any nominees, representatives,
successors, clients and assigns hereinafter referred to as the “Parties" jointly
severally, mutually and reciprocally for the terms and conditions expressly
stated and agreed to below.
 
NOW, THEREFORE IT IS AGREED
 
1.           Licensor and Licensee.  For purposes of this Agreement, the
Licensor shall mean the Party granting license of its respective products and
technology to the other Party to this Agreement.  The term Licensee shall mean
the Party accepting such license from the other Party granting license of its
respective products and technology.


2.           Grant of License.  The Parties hereby grant to each other as
Licensor; and, Licensee, agrees to accept such license from the other Party, the
following:
 
 
 
Exhibit 10.13 - Item 4 - Page 1

--------------------------------------------------------------------------------

 

 
(a)           Subject to the terms and conditions of this Agreement, an
exclusive, royalty-bearing, non-Transferable license, to sell licensed products
and technology.


(b)           The licensed products and technology will be sold and used only to
approved and authorized third parties, which approval shall be at the sole
discretion of the licensor Party.  No licensed products and technology, nor any
confidential information relating to the licensed products and technology shall
be provided, distributed, or otherwise transferred, directly or indirectly, to
any unapproved or unauthorized persons or third parties without the approved
consent of the Licensor Party.


(c)           The license granted to either Party does not include the right to
grant sublicenses or otherwise transfer the license without the prior written
consent of the Licensor Party, which consent Licensor may grant or withhold in
its sole discretion.


3.           Term and Termination.


(a)           Term.  The initial term of this Agreement shall commence on the
Effective Date and shall remain in force and effect for five years thereafter,
unless earlier terminated pursuant to the provisions of this Agreement.
Thereafter, the Agreement shall be automatically renewed for an additional five
years on a no fee basis, unless either Party gives the other Party written
notice of termination at least 90 days prior to the expiration of the
then-current term.


(b)           Termination Upon Mutual Agreement.  The Parties may terminate this
Agreement at any time by mutual, written agreement.


(c)           Termination for Nonpayment or Late Payment.  A Licensor Party may
terminate this Agreement if the Licensee Party fails to make any payment due to
the Licensor Party under this Agreement between the parties and fails to cure
such breach within 60 days after written notice thereof from the Licensor Party;
provided, however, that notwithstanding the foregoing, the Licensor Party may
terminate this Agreement (without opportunity for the Licensee Party to cure) in
the event that the Licensee Party fails three times in the aggregate to make
payments on or before the original due date.


(d)           Termination.  Either party may terminate this Agreement if the
other party breaches any of its obligations under this Agreement and fails to
cure such breach within 30 days after receiving written notice thereof from the
nonbreaching party.  Notwithstanding the preceding sentence, the Licensor Party
may terminate this Agreement immediately if the Licensee Party or any of its
associates or affiliates breaches confidentiality other nondisclosure
obligations to the Licensor Party.


(e)           Other Reasons for Automatic Termination.  This Agreement shall
terminate automatically if either Party becomes insolvent or discontinues or
liquidates its business, or upon the assignment or attempted assignment by
either Party for the benefit of creditors, or the commencement by or against
either Party of voluntary or involuntary proceedings (which are not dismissed
within 120 calendar days) under any bankruptcy, reorganization, or similar laws
of any jurisdiction, or if any order shall be made or any resolution passed for
the winding up, liquidation or dissolution of either Party, or if a receiver is
appointed for either Party for all or substantially all of its assets, or if a
substantial portion of either Party’s goods or properties are taken in
execution.
 
 
 
Exhibit 10.13 - Item 4 - Page 2

--------------------------------------------------------------------------------

 

 
(f)           Effect of Termination or Expiration. In the event of termination
or expiration of this Agreement: (a) all sums due hereunder to the Licensor
Party shall be due and payable within 30 days after such expiration or
termination; (b) all rights granted to the Licensee Party pursuant to this
Agreement except as expressly otherwise provided herein shall automatically
revert to the Licensor Party, which shall be free to exploit same without any
further obligation to the Licensee Party; and (c) the Licensee Party will assign
and deliver to the Licensor Party its customer lists for each person or third
party to whom licensed products have been contracted, sold, or otherwise
transferred.


(g)           Termination Does Not Release Payment Obligation.  Any termination
of this Agreement shall not release a Party from paying any amount that it may
then owe to the other party.
 
4.           Purchase of Operation Facility.
 


(a)           Purchase of Operation Facility.  As a material contingency to this
Agreement THERMOFORTE shall pay to GETS the sum of $1.7 million USD (one million
seven hundred thousand U.S. dollars) for the purchase and production of a single
GETS WMU operation facility.


(b)           The GETS WMU operation facility which THERMOFORTE agrees to
purchase as specified in this Agreement shall include and meet all
specifications substantially as set forth in the attached Exhibit A.
 
5.           Payments, Distribution of Profits, and Statements. In consideration
of the licenses granted by each Party to the other:
 


Division and Distribution of Profits. Any and all business procured by a Party
utilizing the products or technology of the other Party shall be divided and
distributed as follows:


(i)  Sales and Business procured by THERMOFORTE
THERMOFORTE                       80% of profits
GETS                                           20% of profits


(ii)  Sales and Business procured by GETS
GETS                                           80% of profits
THERMOFORTE                       20% of profits


(c)           Time and Manner of Payments.  Profits shall be payable and wired
to the Party to whom is owed such profits within 30 days after the end of each
calendar quarter (March 31, June 30, September 30, December 31) for sales of
licensed products, technology, or services made during such calendar
quarter.  Along with each payment of profits, the Party making such payment will
provide the other Party with a written report setting forth in reasonable detail
gross sales revenues during the applicable period and the resulting calculation
of the profit payment due.  A written report shall be rendered regardless of
whether any profits are actually due and payable for such calendar
quarter.  Each report shall be certified as accurate by a duly authorized
executive officer of Party making such payment.
 
 
 
Exhibit 10.13 - Item 4 - Page 3

--------------------------------------------------------------------------------

 

 
(d)           Currency.  All profits due will be payable in United States
currency.  When licensed products, technology, or services are sold for moneys
other than United States dollars, the earned profits will first be determined in
the foreign currency of the country in which the sales were made and then
converted into equivalent United States currency.  The exchange rate will be
that rate quoted in the Wall Street Journal on the last business day of the
reporting period.
 
(e)           Late Payments.  Notwithstanding anything herein to the contrary,
any and all amounts due by a paying Party to the Party owed such payment
hereunder not paid when due shall, without excusing such lateness, bear interest
at the rate of 1.5% per month.
 
(f)           Record-Keeping and Audit Rights.  The Parties will keep and
maintain complete and proper books and records as are required to determine
accurately the profits payable to the other Party to this Agreement for five
years following the date on which such profits were reported.  Each Party will
have the right, on reasonable notice and during the other Party’s regular
business hours, but not more than once in each calendar quarter, to audit and
inspect the other Party’s books of account and records insofar as they relate to
the sales and business transactions of the licensed products, technology, or
services.  Such audit and inspection will be at the requesting Party’s expense,
unless such audit and inspection shows an underpayment of profits by the owing
Party of 5% or more for a calendar year that has not been corrected by the owing
Party within 30 days of its annual audit, in such case, the owing Party will
reimburse the Party owed for the cost and expense of the audit and inspection
for such period.
 
6.           Relationship of the Parties.  The Parties shall be deemed to be
independent contractors to each other hereunder and shall not be considered or
permitted to be an agent, servant, joint venture or partner of Licensor.  The
Parties intend and agree that neither Party shall have the authority to make any
agreement or commitment, or incur any liability on behalf of the other Party,
nor shall either Party be liable for any acts, omissions to act, contracts,
commitments, promises or representations made by the other, except as
specifically authorized in this Agreement or as the Parties may hereafter agree
in writing.
 
7.           Additional Documentation; Cooperation.  Each Party shall upon the
request of the other, execute, acknowledge and deliver to the other Party any
instrument that may be reasonably required by law in order to accomplish the
intent of this Agreement or the agreements referenced herein.  Each Party agrees
to cooperate to effectuate the intent of this Agreement and shall take all
appropriate action necessary or useful in doing so.
 
 
 
Exhibit 10.13 - Item 4 - Page 4

--------------------------------------------------------------------------------

 

 
8.           Governing Law; Dispute Resolution.


(a)           The rights and obligations of the Parties and the interpretation
and enforcement of this Agreement shall be governed by and construed in
accordance with, the laws of the State of Rhode Island, excluding its conflicts
of laws rules.  Any claim or controversy arising out of, governed by or
pertaining to this Agreement or the breach thereof ("Dispute"), whether such
claim or controversy is based on common law, case law, statute, rule or
regulation of any nation or territory, or political subdivision of a nation or
territory, shall be resolved as provided in this section.


(b)           The Parties agree that no Party shall have the right to sue any
other Party regarding a dispute except a Party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
Parties pending resolution of the dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that Party's rights under this section.


(c)           If a Dispute arises between the Parties, the Parties shall
initially use their best efforts to resolve the dispute by negotiation.  To
commence the dispute resolution process and time periods, any Party may serve
written notice on the other Party specifically identifying the dispute and
requesting that efforts at resolving the dispute begin.


(d)            If the Parties are unable in good faith to resolve the dispute by
negotiation within 30 days after the initial notice, the dispute, as well as any
counterclaims or cross-claims made, shall be submitted to binding arbitration,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  Unless the Parties otherwise agree, the
arbitration shall be conducted by a three-arbitrator panel in Rhode
Island.  Except as otherwise provided in this section, the arbitration shall be
conducted in accordance with, and governed by, the Commercial Arbitration Rules
of the American Arbitration Association.  The arbitration shall proceed with due
dispatch and a decision shall be rendered within 60 days after the appointment
of the final arbitrator.  Such decision shall be in such written form that a
judgment may be entered on it in any court of competent jurisdiction, and all
awards may if necessary be enforced by any court having jurisdiction in the same
manner as a judgment in such court.  In no event shall the arbitrators' award
include any component for punitive or exemplary damages whether based on the
common law, case law or statute.  The Parties shall bear equally all costs;
provided, however, that the prevailing party shall be entitled to an award for
actual damages, attorneys' fees, and accountants' and other experts’ fees it
incurred in the arbitration proceeding.


(e)           The exclusive venue for any mediation, arbitration or court action
shall be Rhode Island.  Each of the Parties hereby submits to the personal
jurisdiction of said Rhode Island tribunals and waives any right to claim lack
of personal jurisdiction over such party.


9.           Succession.  Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and assigns of the respective Parties hereto.
 
 
 
Exhibit 10.13 - Item 4 - Page 5

--------------------------------------------------------------------------------

 

 
10.           Confidentiality.  The Parties shall enter into mutually binding
confidentiality agreements in forms reasonably acceptable to each Party.


11.           Entire Agreement.  This document constitutes the entire agreement
between the Parties (except for any nondisclosure or confidentiality agreements,
and the collaboration and distribution agreements, between or among the Parties,
which shall remain in full force and effect), all oral agreements being merged
herein, and supersedes all prior representations.  Except for nondisclosure or
confidentiality and other agreements referenced above, there are no
representations, agreements, arrangements or understandings, oral or written,
between or among the Parties relating to the subject matter of this Agreement
that are not fully expressed herein.


12.           Amendment.  The provisions of this Agreement may be modified at
any time by agreement of the Parties.  Any such agreement hereafter made shall
be ineffective to modify this Agreement in any respect unless in writing and
signed by the Parties against whom enforcement of the modification or discharge
is sought.


13.           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the Party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving Party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.


14.           Nonassignability.  Neither Party shall assign, delegate or
transfer any of its rights or obligations under this Agreement to any third
party without the express written consent of the other Party.  In no event shall
any license or this Agreement be assigned, delegated or transferred to a
competitor of either Party. Neither Party may assign, delegate, subcontract or
otherwise transfer this Agreement or any right or obligation under this
Agreement without the prior written consent of the other Party.


15.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the Agreement which can be given effect without the invalid provision shall
continue in full force and effect and shall in no way be impaired or
invalidated.


16.           Indemnification.  The Parties hereto agree to defend, indemnify
and hold each other harmless from and against any and all liabilities, losses,
product liability claims, damages, costs or expenses (including attorneys’ fees)
of any kind (“Claims”) which either Party may hereafter suffer or be required to
pay arising from the performance or non-performance by either Party of any act
relating to this Agreement or the sale or marketing of the licensed products,
technology, or services including, but not by way of limitation, Claims for
property damage or personal injury, wrongful death Claims, product liability
Claims, the use of false and misleading advertising, or the failure to possess
or maintain any of the federal, state or local licenses or permits required
under applicable United States, Cambodian or other laws.
 
 
 
Exhibit 10.13 - Item 4 - Page 6

--------------------------------------------------------------------------------

 

 
17.           Counterparts; Facsimile or Email Signatures.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.  The
Parties may sign this Agreement in their respective cities and exchange
signature pages by facsimile or email.  Such facsimile or email signatures shall
be deemed originals and shall have the same effect as original signatures.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
GETS:


Global Environmental Technology Services, LLC






_________________________________________________________
Doug Lacy, President, authorized signatory




THERMOFORTE:
Thermoforte Green, LLC
 
 




________________________________________________________
Angelo A. Scola, President, Managing Member, authorized signatory
 
 
 
 
Exhibit 10.13 - Item 4 - Page 7

--------------------------------------------------------------------------------

 
 
[mc5-1.jpg]
 
 
 
Exhibit 10.13 - Item 5 - Page 1

--------------------------------------------------------------------------------

 
 
[mc5-2.jpg]
 
 
Exhibit 10.13 - Item 5 - Page 2

--------------------------------------------------------------------------------

 
 
[mc5-3.jpg]
 
 
 
Exhibit 10.13 - Item 5 - Page 3

--------------------------------------------------------------------------------

 
 
 